Title: From George Washington to Major General William Heath, 11 October 1776
From: Washington, George
To: Heath, William



Dr Sir,
Haerlam Heights 11th Octr 1776

The Ships which have got up the River with their Tenders (and now two of our Row Galleys) must be well attended to, or

they may undertake something against our Stores, Craft, or &ca at Spiten devil—delay no time therefore in having some Work thrown up at the Mouth of that Creek for the defence of what lyes within, & to prevent Surprizes.
A Small number of Troops Imbark’d on Long Island yesterday (behind Montrasors Island) and appeard to steer to the Eastward—How far they went I know not—they were Hessions & of those I saw not more than a hundred—It might not be amiss to inform Gen. Lincoln of this but in such a manr as to occasion a good look out along the Sound without spreading an alarm. I am Sir Yr Most Obedt Servt

Go: Washington

